DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 7/8/2022, in reply to the Office Action mailed 3/10/2022, is acknowledged and has been entered.  Claims 18 and 20 have been amended.  Claims 38 and 39 are newly added.  Claims 18-20 and 22-39 are pending.  Claims 22, 25, 28, 29 and 37 are withdrawn as being directed to non-elected species.  Claims 18-20, 23, 24, 26, 27, 30-36, 38 and 39 encompass the elected invention and are examined herein on the merits for patentability.  

Response to Arguments
	Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  The previous rejection under 35 U.S.C. 103 has been modified to address newly added claims.  The Examiner’s response to Applicant’s arguments is incorporated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-20, 23, 24, 26, 27, 30-36, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Le Fur et al. (WO 17/109217, whereby US 2019/0023705 is relied upon as equivalent) in view of Bui et al. (Inorg. Chem. 2016, 55, p. 7020−7025).
	Le Fur teaches ligands and/or complexes that are particularly useful in medical imaging and/or in therapy, especially in cancer treatment (paragraph 0001-0010).
	The invention is directed to compounds of Formula 1:

    PNG
    media_image1.png
    234
    358
    media_image1.png
    Greyscale
,
wherein 

    PNG
    media_image2.png
    516
    447
    media_image2.png
    Greyscale

Exemplary compounds include Pc1a2pa asym C12 P04245 of Formula (I) in Example 9-2:
 
    PNG
    media_image3.png
    143
    185
    media_image3.png
    Greyscale

and
ML4 (paragraph 0402)

    PNG
    media_image4.png
    149
    196
    media_image4.png
    Greyscale
.
The invention also relates to a complex of a compound of formula (I) or a salt thereof, as defined above, with a chemical element M, preferably a metal.  According to one embodiment, the chemical element M is a metal cation chosen from the group constituted by bismuth(III), lead(II), copper(II), copper(I), gallium(III), zirconium(IV), technetium(III), indium(III), rhenium(VI), astatine(III), yttrium(III), samarium(III), actinium(III), lutetium(III), terbium(III), holmium(III), gadolinium(III), europium(III) and yttrium (III), preferably gadolinium(III).  The invention also relates to a pharmaceutical composition comprising a compound of formula (I) as defined above or complex as defined above, and optionally one or more pharmaceutically acceptable excipients. (paragraph 100+). 
	Le Fur does not teach a compound having R1 equivalent to the instant claims represented by a chromophore of Formula (ii) wherein R21 is O-polyether.
Bui teaches an original cationic water-soluble cyclen-based Eu(III) complex [EuL1 ] + featuring a chromophore-functionalized antenna to increase the two-photon (2P) absorption properties was synthesized. The photophysical properties were thoroughly studied in various solvents and rationalized with the help of theoretical calculations. The complex exhibits an optimized 2P absorption cross section. Finally, 2P microscopy imaging experiments on living T24 human cancer cells highlighted the spontaneous internalization and the biological stability of this 2P bioprobe in vitro. Macrocyclic-based antennas open new perspectives for future optimization of the photophysical properties and allows envisaging the design of Eu, Tb, Yb, and Sm bioprobes. This result also opens the way for the design of functional two-photon Ln complexes able to monitor intracellular physicochemical parameters.

    PNG
    media_image5.png
    570
    406
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the alkyl moiety pendant the alkyne group of Pc1a2pa asym taught by Le Fur with a phenyl-PEG moiety when the teaching of Le Fur is taken in view of Bui.  Each of Le Fur and Bui are directed to lanthanide binding macrocyclic complexes for imaging, including cancer imaging.  While Le Fur teaches that alkynyl groups possibly comprising one or more heteroatoms and/or one or more (C6-C10)arylenes in their chain and possibly being substituted with a (C6-C10)aryl, a PEG derivatized aryl moiety is not recited.  However, one would have been motivated to provide a PEG-derivitized aryl moiety, as shown in Bui with another macrocycle (DOTA), because Bui teaches that doing so provides a ligand soluble in water and stable in biological medium, and exhibits an optimized 2P antenna ligand.
	With regard to newly added claims 38 and 39, directed to in vitro and in vivo biological imaging, respectively, it would have been obvious to provide the compounds for in vitro and/or in vivo imaging, as Le Fur teaches the compounds may be administered to a patient for use in tumor imaging (paragraph 0117) and Bui teaches cellular imaging (page 3410-11).

	Response to arguments
	Applicant argues that Table 6 shows, for comparison purposes, the structure of prior art ligands, all of them including at least two "picolinate" side arms, similarly to the ligands of the present invention. Half of them have a chromophore on said picolinate arms, while the other half of them do not, so that the comparisons presented afterwards are generally consistent in view of the structures of the compounds and the targeted application (2PA). 
	Applicant asserts that it is noteworthy that the arylalkyne-based chromophore of compound C8 is the conjugated antennae of BUI, since the ligand C8 in the application is the one disclosed a "L!" in BUI, which is cited a reference in Table 6 (Inorg. Chem. 2016, 55, 7020-7025).  Moreover, the arylalkyne-based chromophore of compound C6 is very similar to the conjugated antennae of BUI, because the only difference is the sulfur atom instead of the oxygen atom, i.e., the phenyl is substituted by -S-PEG instead of -O-PEG. A skilled person may reasonably expect that the conjugated antennae on compounds C6 and C8 should have comparable 2PA properties.  Applicant asserts that in the experiments reported in Table 7, addition of an arylalkyne- (C6, C8) or alkoxyaryl-based (C10, C11) chromophore on the picolinate arm of an azamacrocyclic ligand was each time carried out in order to render the ligand compatible for 2PA application (Near-IR) and/or in order to improve its spectroscopic properties.  Applicant argues that the experimental data shown in Table 7 unambiguously evidence that this modification of the ligand can cause a decrease of the emission quantum yield and/or molar absorption, leading to a decrease of the brightness, and/or an increase of the lifetime of the chelate, instead of the desired increase of these properties. Thus, the lanthanide chelate does not yield good spectroscopic performance and/or is not suitable for in vitro assays. For example, both brightness and lifetime are divided by about 4 when [Eu(C6)] chelate is compared to [Eu(C5)] chelate. By contrast, significant increase in brightness of europium (Eu) chelates is observed when the picolinate arms of the ligands according to the present invention are substituted by arylalkyne- or alkoxyaryl-based chromophore (S1: about 4-fold increase and $4: about 3-fold increase).
	Applicant further argues that brightness of the terbium (Tb) chelate [Tb(C4)] was already very high for this lanthanide, especially due to a high emission quantum yield (90%), so that [Tb(S3)] and [Tb(C4)] chelates have comparable brightness. However, as [Tb(S3)] chelate emits in 700-900 nm wavelength range, it is advantageous over [Tb(C4)] for use in two-photon absorption in vivo assays.  Consequently, the technical effect resulting from the inclusion of a "chromophore" moiety in the structure of a chelate would be considered highly unpredictable by a skilled person. Therefore, a skilled person would not have thought that the conjugated antenna of BUI would provide the 2PA properties to the ligand of LE FUR in the same way than for the Medo2pa used as scaffold in BUI.  Applicant asserts that a skilled person would not have any prima facie expectation of success by abstractly “combining” the teachings of the documents without any information on the technical effect of the resulting combination in view of the uncertainty of the field.  Applicant further argues that Le Fur and Bui, therefore, do not provide the motivation to perform the proposed modification of Le Fur's compound, much less recognize the unexpected properties resulting from the claimed compound, a chelate resulting from the complexation thereof, and use in in vitro or in
yivo biological imaging.
	
	Applicant’s arguments have been fully considered but are not found to be persuasive.  With regard to allegations of unexpected results, see MPEP 716.02(e).  
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
	In the instant case, Applicant provides a comparison between compounds C6 and C8 in particular, however, the compounds of Le Fur may be considered to be closer prior art, as they contain both the Pyclen and alkyne-linked aromatic (R1) portions of the instantly claimed compounds.  
	See also MPEP 706.02(d).  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).
	In the instant case, the claims are not commensurate in scope with the few compounds set forth in the Table 7, and include a very large number of potential substituents and metal ions, although metal ion was discussed as being relevant to the unexpected results.
	It is further noted that with regard to the argument that a skilled person would not have any prima facie expectation of success by abstractly “combining” the teachings of the documents without any information on the technical effect of the resulting combination in view of the uncertainty of the field, see MPEP 2143.   "Obviousness does not require absolute predictability of success." Id. at 903, 7 USPQ2d at 1681.  In the instant case, it is considered that one would have had at least an expectation of success in providing water solubility by incorporation of a polyoxyether derivitized aryl moiety, as taught by Bui to be advantageous.

Conclusion
	No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618